Citation Nr: 0502461	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-07 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability, manifested by spondylolysis and spondylolisthesis 
in the lumbar spine and mechanical low back pain.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Esq.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Air Force from 
February 28, 1996 to March 29, 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2001 RO decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a low back disability.  A February 
2004 Board decision likewise found that new and material 
evidence had not been submitted sufficient to reopen the 
claim.  The veteran then appealed the Board 's decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In a 
July 2004 joint motion to the Court, the parties (the veteran 
and the VA Secretary) requested that the Board decision be 
vacated and the case remanded for further action.  A July 
2004 Court order granted the joint motion, and the case was 
subsequently returned to the Board.  

In December 2004, the veteran submitted a lay statement dated 
in November 2004, and also submitted forms authorizing 
consent for release of medical records from two Knoxville, 
Tennessee private medical facilities.

The purpose of the joint motion and Court order is for the 
Board to further address compliance with provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
However, upon consideration of the record, the Board finds 
that there is a prior VA duty to assist the veteran in 
developing evidence pertinent to his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Thus, the appeal is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.





REMAND

The veteran seeks to reopen his claim for service connection 
for a low back disability.  Subsequent to the Court's remand, 
he has submitted additional evidence in December 2004 in the 
form of a lay statement from his father that addresses his 
low back disability.  He has not waived initial consideration 
of this evidence by the RO, and in a written statement dated 
in November 2004, he has requested that his claim be remanded 
to the RO for initial consideration of this evidence.  

Based on the veteran's request, the Board finds that such 
should be accomplished and, consequently, the claim should be 
returned to the RO for initial consideration of this evidence 
and for issuance of a supplemental statement of the case.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board also notes that in December 2004, the veteran 
submitted forms authorizing consent for release of medical 
records from two Knoxville, Tennessee private medical 
facilities, Spine of Knoxville and the Tennessee Orthopedic 
Center.  Prior to further adjudication of the claim, the RO 
should ensure that all treatment records from such facilities 
have been obtained and associated with the claims file.  To 
expedite this claim, the veteran himself is asked to obtain 
these records, if possible.  Any updated treatment records 
should also be obtained.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, the Board has no alternative but to defer 
further appellate consideration of the claim and this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. 
§ 3.159).  The RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA treatment for a low back 
disability from the time of his 
separation from service in 1996 to the 
present.  The RO should then obtain 
copies of the related medical records 
which are not already associated with the 
claims folder, to specifically include, 
but not limited, to treatment received at 
Spine of Knoxville and the Tennessee 
Orthopedic Center in Knoxville, 
Tennessee, for which the veteran has 
already submitted authorized consent for 
release of medical records, dated 
December 2004.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, and in doing so the 
RO should take into account all evidence 
submitted since the February 2003 
statement of the case.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to all additional legal 
authority considered, and all clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




